PROTOCOLE D'ACCORD

LA SOCIETE MINIERE DE
BAKWANGA

ET

INDO AFRIQUE MINING

Mai 2006.

PROTOCOLE D’ACCORD | ]

Entre

La Société Minière de Bakwanga SARL immatriculée au Nouveau
Registre de Commerce de Mbuji - Mayi sous le n°0001 et dont le siège
social est sis au n° 4, Place de la Coopération, Commune de la
Kanshi à Mbuji-Mayi, dûment représentée par Messieurs Gustave
Luabeya Tshitala et Cosmas SHUNGU TSHOFU, respectiÿement

Président Administrateur Délégué et Administrateur Directeur
Général Adjoint,

Ci-après dénommée « La MIBA » d’une part ;

Et

« Indo Afrique Mining LTD, Société de droit Chinois ayant son siège
social sis, suite 2109, China Ressources Building 26 - Harbour Road.
Wan Chai, Hong Kong, ici représentée par Monsieur HIREN BHANU.
son Directeur, ci-après dénommée ‘‘Le Partenaire’?’, d'autre part ».

Attendu que la MIBA est détentrice de droits miniers dans la
Province du Kasaï - Oriental et du Kasaï - Occidental ;

Attendu que la MIBA est désireuse de développer ses périmètres
miniers d’une manière efficiente pour promouvoir son
épanouissement et assurer le rayonnement des contrées où elle
opère, d’une part et d’autre part, de répondre aux exigences du Code
Minier tel que promulgué par la loi n° 007/2002 du 11 juillet 2002 ;

e——— =

Considérant la nécessité pour la MIBA de recourir à un partenaire
d’une honorabilité irréprochable, ayant des capacités techniques et
financières éprouvées dans le domaine minier, en vue de procéder à

l'exploration et au développement rapide de mines à l’intérieur
desdits périmètres ;

Attendu que le Partenaire a fourni la preuve qu'il a déjà mené les activités liées à
l'achat, vente et polissage du diamant et qu'il a la capacité nécessaire de
financer ce projet de partenariat avec la MIBA.

Attendu qu'après plusieurs contacts, le Partenaire s'est déclaré
disposé à s'associer avec la MIBA pour la réalisation d’opérations
d'exploration et d’exploitation minières sur les périmètres miniers où

la -MIBA détient des Permis de recherches et des Permis
d'exploitation ;

TH

: EN FOI DE QUOI, IL À ETE CONVENU CE QUI SUIT :

Article 1 : Objet .

1.1. Les parties s'engagent, dans le cadre d’un partenariat, à:
réaliser :

+ Des opérations d'exploration et d’exploitation de gisements
diamantifères ainsi que la commercialisation de la
production du diamant provenant des gisements
alluvionnaires dans les périmètres miniers, tels que spécifiés
à l’article 7 et dont la MIBA est titulaire des droits mipiers ;

+ Les projets sociaux d’une manière générale et en particulier
un projet agricole.

+ La construction d’üune usine de taillerie de diamants.

1.2. Les gisements kimberlitiques ainsi que les substances minérales

autres que le diamant sont exclus du Présent Protocole
d’Accord.

Article 2 : Parts sociales

2.1. Les parties conviennent de créer une nouvelle société qui sera
constituée conformément aux lois de la République
Démocratique du Congo.

2.2. La Nouvelle Société sera constituée soit comme une Société par
Action à Responsabilité Limitée (SARL), soit comme une Société
Privée à Responsabilité Limitée (SPRL), laquelle pourrait faire
l'objet ultérieurement d’une conversion en une SARL.

2.3. Toutefois les parties conviennent que la Nouvelle Société pourra
sr. + démarrer sous forme d’une société privée à responsabilité
limitée.

2.4. Les parts sociales initiales de la Nouvelle Société se présenteron:
comme suit :

> MIBA : 49%
> Partenaire : 51%

2.5. Au cas où il serait nécessaire que l'Etat ait une participation dans 1
Nouvelle Société (en vertu de la législation minière applicable e
République Démocratique du Congo), la MIBA procédera au transfert de
% du capital social de la Nouvelle Société en faveur de l'Etat sur sa prop:
participation.

| rticle 3 : Assemblée Générale

3.1.

Les décisions des Assemblées Générales seront prises
conformément aux dispositions légales applicables, aux statuts
de la Nouvelle Société et aux accords détaillés.

Le Président du Conseil de Gérance présidera les séances des
assemblées générales de la Nouvelle Société.

| Article 4 : Conseil de Gérance

4.1.
| 4.2.

4.3.

4.4.

4.5.

Les parties s’accordent que la Nouvelle Société sera gérée par
un Conseil de Gérance composé de 7 membres dont 3 désignés
par la MIBA et 4 désignés par le Partenaire. du

La structure du Conseil de Gérance sera réglée dans les accords
détaillés et dans les statuts de la nouvelle Société.

Il a été toutefois retenu que le Président du Conseil sera choisi
par les autres membres suivant la liste des membres proposés
par la MIBA. Le Vice Président sera désigné parmi les membres
proposés par Jé partenaire.

En cas d’empêéchement du président, le vice président assumera
la fonction de président.

En cas de transformation ultérieure de la Nouvelle Société en
une Société par Action à Responsabilité Limitée, le Conseil de
Gérance sera converti en Conseil d'Administration, en vertu
des dispositions légales régissant les sociétés commerciales en
République Démocratique du Congo.

Article 5 : Comité de Gestion

5.1... La Nouvelle Société constituera un Comité de Gestion qui sera

5.2.

composé de 2 candidats proposés par le partenaire et parmi
lesquels sera choisi le Directeur Général et deux candidats
proposés par la MIBA dont l’un sera nommé le Directeur
Général Adjoint.

Le Comité de Gestion assurera la gestion courante de la
Société, conformément aux dispositions statutaires qui seront
prévues dans les accords détaillés. Il rend compte de sa gestion
au Conseil de Gérance.

Article 6 : Zone des projets

6.1

. La MIBA s'engage à muter au nom de la Nouvelle Société, dès sa

création, les Permis d'Exploitation de diamants détenus par
elle fans les périmètres ciblés.

D

ss
nn 6.2.La partie faisant l’objet de la zone des projets concerne les
Permis d'exploitation (PE) :422, 432, 424, 426, 446, 437, 430,
429, 428, 450 et les Permis de Recherches (PR) : 421 et 428.

6.3. Une description précise de cette zone des projets (ainsi que de
toutes les zones et gisements de diamants exclus de la zone des

projets) avec des coordonnées cartographiées sera annexée au
présent protocole.

Article 7 : Transfert des droits et titres miniers de la MIBA

7.1. Sous réserve de l’article 6.1 et conformément à l’article 28.1.2., le transfert
des droits et titres miniers de la MIBA afférents à la zone des projets

s'effectuera après l'étude de faisabilité et la conclusion des accords
détaillés.

7.2. En attendant la cession des droits et titres miniers de la MIBA au nom de
la Nouvelle Société, et à dater de l’année civile de la signature du présent
Protocole d’Accord, le Partenaire assurera pour le compte de la Nouvelle
Société, avec l'entière coopération de la MIBA, toutes les obligations
financières relatives à la validité des droits et titres miniers afférents à la
zone des projets telles que prévues par le Code minier, notamment le
paiement annuel des droits superficiaires par carré.

Article 8 : Confidentialité

8.1. Les parties s'engagent à traiter de façon strictement
confidentielle toutes informations de recherche minière et

autres informations quelconques échangées entre elles ou entre
l'une des parties et la Nouvelle Société.

8.2. Aucune des parties ne fera une déclaration publique concernant
les affaires de la Nouvelle Société sans l’accord préalable du
Conseil de Gérance-de la Nouvelle Société.
Article 9 : Restrictions en matière d’Expatriés
. -_Les parties‘s’engagent :

9.1. à intégrer dans la gestion de leurs opérations, à l'échelon le
plus élevé réalisable, des employés Congolais d’une manière
générale, et spécifiquement, ceux de la MIBA ayant les

( qualifications et l'expérience requises ; et

9.2. conformément à l’'Ordonnance no. 74/098 du 6 juin 1974 telle
que révisée par l’Ordonnance no. 75/304 bis du 26 novembre
1975 sur la protection de la main d'œuvre nationale, à
n’embaucher, à chaque nouvelle mine de la Nouvelle Société,
que le minimum d’expatriés que la Nouvelle Société estime
nécessaire pour les opérations y afférentes et de mettre en
place un programme de formation et de développement de
nationaux afin que des nationaux soient en mesure dé pourvoir
des postes occupés par des expatriés.

Article 10 : Signings fees et Royalties

10.1. Le partenaire s’engage à effectuer en faveur de la MIBA un
paiement de 450.000USD en rémunération de la cession de ses

droits et titres miniers, dès la signature du présent protocole
d'accord.

10.2 Ce montant ne produira pas d'intérêts et ne devra pas être

remboursé par la MIBA, ni par la Nouvelle Société.

10.3 Les parties conviennent qu'il sera versé à la MIBA des royalties
sur le chiffre d’affaires dont le taux est fixé à 1%. 4

Article11 : Financement des opérations de la Nouvelle Société

11.1. Le Partenaire s'engage à financer toutes les opérations relatives
à l'installation et à la gestion de la Nouvelle Société, et de tous
les frais relatifs aux recherches, études de faisabilité et aux
projets d’exploitation minière de la Nouvelle Société, jusqu’à ce
que cette dernière soit à même de s’autofinancer.

11.2. Ce financement sera considéré comme un prêt d’associé
remboursable avec un intérêt par la Nouvelle Société suivant

un taux à convenir entre parties dans les accords détaillés

Article 12 : Principes en matière de Dividendes

Les parties conviennent de commun accord que 75% du
bénéfice résultant des opérations de la Nouveïle Société seront
utilisés au fin de remboursement des dettes de la Nouvelle
Société, et que les 25% restant seront disponibles pour
distribution à ses associés sous forme de dividendes.

Article 13 : Opérations d'Exploitation Minière de ‘la Nouvelle
Société

* 713.1. Les nouveaux gisements alluvionnaires découverts par la
Nouvelle Société dans la zone des projets feront l'objet d’une

évaluation par cette dernière afin de déterminer la rentabilité
de leur exploitation.

13.2. Au cas où la Nouvelle Société déciderait de passer à
l'exploitation de ces gisements, les parties conviennent que les
opérations d’exploitation minière seront assurées par celle-ci
sur décision de son Conseil de Gérance. Cette exploitation doit

être conforme aux exigences de la loi n°o07/2002/du 11l-juillet
2002 portant code minier.

13.3. Cependant, la Nouvelle Société pourra sous-traiter
l'exploitation du gisement moyennant signature préalable d’un
contrat de gestion avec un sous-traitant éventuel et la

13.4.

Art

icle 14 : Délai de réalisation des opérations minières

14.1.

14.2.

14.3.

décision de conclure ledit contrat devra recueillir la maj

de 2/3 des voix de membres du Conseil de Gérance. !

!
Dans le cas où l'apport d’une expertise extérieure (soit,

Associé ou d’un Consultant extérieur) est requis, le Comit,
Gestion de la Nouvelle Société, moyennant l'approbation
Conseil de Gérance à la majorité de 2/3, conviendra avet
Consultant Technique des modalités relatives à l’exécutior
ses prestations dont la rémunération devra correspondre:
coût réel des prestations fournies en cette qualité. Les par,

conviennent que la MIBA peut exercer le rôle de consult,
technique. pl

Les parties conviennent que :

!
Les travaux de recherche démarreront au plus tard dans les

six mois à dater de la signature du présent Protocole d’Accort

et l'étude de faisabilité devra être finalisée pendant la même
période et remise à la MIBA.

!
Pour les nouveaux gisements issus des permis de recherche
les opérations devront être effectives au plus tard dans les ‘

ans, à dater de la communication de l'étude de faisabilité av

Conseil de Gérance de la Nouvelle Société. '

Pour les gisements existants (permis d'exploitation renseignés

à l’article 6.2), les opérations d'exploitation minières doivent!
démarrer au plus tard 2 ans après la création de la Nouvelle,
Société.

14.4. Dans tous les cas, les parties feront de commun accord tout ce!

qui est raisonnablement äcceptable pour la réalisation des :

opérations minières dans les délais prescrits par le Code
Minier (articles 196 et 197).

14.5 Au cas où la Nouvelle Société ne sera pas parvenue à mettre en

Arti

valeur les périmètres miniers cédés par la MIBA dans les
délais et conditions ci —- dessus, les parties se retrouveront
pour revoir les dispositions de ce Protocole d’Accord relatives
notamment aux modalités de cession des titres miniers et aux
opérations minières. À défaut, la MIBA recouvrera ses droits

et titres miniers suivant la procédure prévue par le Code
Minier.

cle 15 : Zones ou Gisements faisant l’objet d’une Renonciation

En cas de renonciation par la Nouvelle Société à l'exploitation
de toute partie des zones des projets et tout nouveau gisement
après l'achèvement de l'évaluation de ce gisement:

La MIBA aura le droit de priorité d’acquérir tout droit ou titr=
de recherche ou d'exploitation minière fri-.
renonciation par la Nouvelle Société ou tout nouveau gisement
| que la Nouvelle Société décide de ne pas exploiter, que ce soit

par elle-même ou par un sous-traitant indépendant au nom et
pour le compte de la Nouvelle Société ; et

15.2. La Nouvelle Société procèdera conformément au Code Minier
après demande expresse de la MIBA, à la mutation sans frais
pour la MIBA, de ces droits de recherche et d’exploitation
minière au nom de la MIBA et celle-ci sera habilitée à s'en
occuper pour son propre compte et profit.

Article 16: Bénéfice par la MIBA ou ses Sociétés affiliés des
droits de recherche et d’exploitation des gisements
Kimberlitiques °

16.1. Le partenaire concède à ce que la MIBA ou ses sociétés affiliées
: puissent effectuer des travaux d'exploration et de recherche
minière en vue de découvrir les gisements kimberlitiques qui

ne font pas l’objet du présent protocole d’accord.

16.2. Dans le cas ou ces découvertes aboutissent à l'identification
d’un gisement exploitable, les deux parties conviennent que la
nouvelle société devra, conformément à l’article 79 du code
minier, renoncer en partie au droit couvrant son périmètre
pour l'étendue concernée par le gisement découvert pour
l'exploitation de la kimberlite et ce, au profit de la MIBA ou de
ses sociétés affiliées.

16.3. Toutefois, au cas ou par cette découverte, ce gisement
kimberlitique est associé à un gisement détritique exploité par
la nouvelle Société dans le cadre du présent protocole
d'accord, les parties négocieront de bonne foi conformément
aux arrangements à convenir dans les accords détaillés.

Article 17 : Commercialisation des Diamants

k 17.1. Tous les diamants produits par ou pour le compte de la
Nouvelle Société seront commercialisés exclusivement par la
Nouvelle Société ou par une société sous-traitant désignée au
nom et pour le compte de la Nouvelle Société.

17.2. Dans ce dernier cas, un contrat de commercialisation sera
conclu en bonne et due forme entre la Nouvelle Société et le
sous-traitant suivant les normes internationalement admises.
La décision de conclure ledit contrat devra recueillir la
majorité de 2/3 des voix de membres du Conseil de Gérance.

17.3. Les parties se réservent le droit de participer,

individuellement ou collectivement, à toutes les phases de la
commercialisation.

Article 18 : Cession et Droits de Préemption

18.1.

18.2.

18.3.

18.4.

Les accords officiels comprendront des droits de préemption et

des dispositions relatives à des options, y compris ce qui
suit :

A l'exception du transfert de droits et obligations par la MIBA
ou par le partenaire en faveur d'une société affiliée
(directement ou indirectement détenue à 100 % par le cédant ou
détenue, directement ou indirectement, par les sociétés holding
du cédant) aucune des Parties ne pourra vendre, aliéner ou
d’une autre façon quelconque disposer de ou transférer ses
droits ou obligations en vertu des accords détaillés en faveur

d'une tierce partie quelconque sauf conformément aux
dispositions des accords détaillés

Au cas où l’une des Parties (le vendeur) souhaiterait céder
d’une manière quelconque, ses intérêts fou une partie de ses
intérêts) dans la Nouvelle Société (lesquels intérêts
comprennent la participation du vendeur dans ie capital de la
Nouvelle Société et ses prêts et créances à l'égard de la
Nouvelle Société) :.

18.2.1. Le vendeur notifiera à l’autre Partie (la Partie restante)

son souhait de vendre ;

18.2.3. La Partie restante disposera de 60 f{soixante) jours à

partir de la date de réception de ladite notification pour
faire une offre par écrit visant lesdits intérêts ;

18.2.3. Dans une période de 60 f{soixante) jours suite à la

réception de cette offre, le vendeur aura le droit
d'obtenir de bonne foi une offre plus élevée de la part
d’une tierce partie indépendante;

18.2.4. Toute offre devra faire mention du prix d'acquisition en

dollars américains avec paiement comptant en
numéraire ; et

18.2.5. La Partie restante disposera de 30 ftrente) jours pour

faire une offre égale à celle de cette tierce partie auqurul

cas les intérêts du vendeur seront vendus à la Partie
restante.

Au cas où la Partie restante ne procéderait pas à l’acquisition

des intérêts du vendeur visés à l'article 18.2, le vendeur sera
libre de vendre ses intérêts dans la Nouvelle Société à la tierce
partie en question dans un délai de 14 jours à compter de
l'expiration de la période mentionnée ci-dessus aux termes ct
conditions de l'offre de la tierce partie.

Au cas où le vendeur ne, conclurait pas la vente avec la tierce
partie en question dans le délai de 14 jours visé au point 18.‘
au cas où ladite vente serait conclue mais par la suite soi
modifiée sur des points essentiels, soit résiliée, les droits d

“ y

préemption de la Partie restante seront rétablis à tous égards

comme si aucune offre d’une tierce partie n’avait été faite.
18.5. Le cessionnaire de la participation d’une Partie dans la
Nouvelle Société devra s'engager par écrit à assumer les
obligations de ladite Partie au titre des accords officiels.

Article 19 : Processus de Kimberley

19.1. La MIBA et le partenaire s'engagent à respecter les lois de la
République Démocratique du Congo ainsi que les procédures
requises par le Système de Certification Globale du Procéssus
de Kimberley.

La MIBA et le partenaire garantissent l’une envers l’autre de
ne jamais faire de la recherche ou d’exploitation minière ou
d'acquérir, de conserver, de vendre, de profiter de ou de
conclure un accord quelconque relatif à des diamants
provenant, pour autant qu’elles sachent, de zones
quelconques qui sont sous le contrôle de forces civiles,
militaires ou autres qui se rebellent contre le gouvernement
légitime du pays dans lequel ces zones sont situées.

19.2.

19.3. Les parties ne pourront en aucun cas conclure des transacticns
quelconques avec tout individu, association, personnes
physiques ou juridiques ou avec toute autre entité impliquées

(ou suspect d’être impliqués sur base de motifs
raisonnablement valables) :

19.3.1. Dans des transactions relatives à des diamants
faisant l’objet de l’article 19.2,

19.3.2. Dans tout commerce illégal de diamants en violation
des lois d’un gouvernement légitime.

19.4. Chacune des parties est tenue (dans la mesure où ces
procédures s'appliquent à chacune des parties) par le respect
total du Système de Certification Globale du Processus de
Kimberley tel qu’exécuté par tous les gouvernements
concernés ainsi que par toutes procédures complémentaires
ou alternatives reconnues relatives à l'identification de
diamants qui ne proviennent pas de zones de conflits.

19.5. Toute violation des dispositions du présent article 19 constitue
un manquement grave au présent accord.

.

10

Article 20 : Financement de Projets Sociaux

20.1. La Nouvelle Société s'engage à investir dans des projets de
développement social d’une manière générale (lesquels
pourraient comprendre des projets d'’électrification, d’adduction
en eau potable, de construction d'écoles et de centres de santé,
d’amélioration de l’habitat.….), et en particulier un projet’
agricole, dans les zones où la Nouvelle Société opérera. La
construction d’une taillerie de diamants est également prévue.

20.2. Le taux de cette participation aux investissements sociaux sera
défini dans les accords détaillés. t

20.3. La Nouvelle Société fera de tout son possible pour maintenir

de bonnes relations avec les communautés locales dans les
zones dans lesquelles elle va opérer.

Article 21 : Exclusivité

21.1. La MIBA s'engage à s’abstenir de négocier en toute circonstance
avec une partie quelconque autre que le Partenaire au sujet de

la recherche ou l’exploitation minière de diamants dans la zone
des projets.

21.2. Toutefois, la MIBA pourra librement négocier des accords avec
une tierce partie quelconque en ce qui concerne l'exploration et
l'exploitation de tous gisements kimberlitiques de diamants et
d’autres substances minérales dans la zone des projets.

Article 22: Langue

Le présent Protocole d’Accord a été rédigé en français ainsi

qu’en anglais. En cas de conflit entre les deux versions, la
version française prévaudra. °

Article 23 : Cas de force majeure

.-23-1.-Dans le cadre du présent Protocole d’Accord, la force majeure
à signifie tout événement échappant au contrôle raisonnable de
la Partie qui l'invoque et qui présente pour celle-ci un
caractère irrésistible et indépendant de sa volonté, y compris
(sans que cette énumération soit limitative) :

23.1.1. vandalisme, émeutes, violence de gangs et activités
criminelles ;

23.1.2.révolution, invasion ou guerre {déclarée ou non);

23.1.3. insurrection, troubles civils, sabotage ou actions d’un
ennemi public ;

23.1.4. actions d’autorités. militaires, policières ou civiles

quelconques (locales ou étrangères), conformément à des
lois en vigueur ou à venir ;

ee mener

. Al

23.1.5. épidémie, quarantaine et effondrement de la santé de
membres-clefs du personnel ;

23.1.6. restriction de la libre circulation de personnes ou
d'équipements en RDC ;

23.1.7. restrictions relatives à l’accès en RDC de membres-clefs
du personnel expatrié du partenaire ;

23.1.8. restrictions au transfert des fonds et des dividendes vers
ou hors de la RDC ;

23.1.9. interruption ou arrêt prolongés en ce qui éoncerpe les

sources habituelles de fourniture d'ouvriers, de
matériaux, de carburant, de transport, d'électricité,
d’eaux et d’autres ressources et services nécessaires ;

23.1.10 Conflits collectifs de travail, conflits sociaux, grèves,
lock-out ou toute autre action sociale ; et

23.1.11 Tremblement de terre, tornade, tempête, inondation,
incendie, pluies ‘torrentielles ainsi que tout autre
événement climatique ou environnemental défavorable.

23.2. Au cas où.l’une des Parties serait empêchée en raison de force

majeure d'exercer un droit quelconque ou d'exécuter une
obligation quelconque en vertu du présent Protocole d’Accord :

23.2. La Partie affectée par la force majeure sera dispensée de
l'exécution de l'obligation en question tant que la
situation de force majeure persistera ; et

23.3. au cas où un droit aurait dû être exercé ou au cas où une

obligation aurait dû être exécutée avant une date limite,
le délai en question fera l’objet d’une extension d’une
durée égale à celle de la force majeure.

Article 24 : Amendements

. Aucun amendement de l’une quelconque des dispositions du
° Présent Protocole d’Accord, ni la renonciation par l’une des
parties à un droit quelconque en vertu de cet Accord, ne
seront valables, sauf en cas de constatation par écrit signée
des représentants des parties dûment autorisés (lequel

amendement dûment signé sous forme d'avenant fera partie
intégrante dudit Protocole d’Accord).

Article 25 : Dissolution de la Nouvelle Société

La dissolution de la Nouvelle Société ne peut être prononcée
que dans le respect des dispositions légales prescrites en
matière. de dissolution èt liquidation des Sociétés en
République Démocratique du Congo.

12

Article 26 : Règlements des différends |

Tout différend ou litige découlant de l'exécution o!
l'interprétation du présent protocole d’accord sera réf
défaut d’arrangement à l’amiable dans les 45 jours de’
survenance, par voie d'arbitrage suivant le Règier
d’Arbitrage de la Chambre de Commerce Internationale’
trois arbitres nommés conformément à ce Règlement. Le’
d'arbitrage sera Paris et la langue sera la langue française.

Article 27 : Législation applicable. 1:

27.1. Le présent protocole d’accord sera régi ét interpr
conformément aux dispositions de la loi n°007/2002 du:
juillet 2002 portant Code Minier en République Démocratiq:
du Congo, et de ses mesures d'exécution.

Toute disposition contraire aux stipulations dudit Code Mini
sera réputée non écrite.

27.2.

Article 28 : Contenu des Accords détaillés

4

\
'
Les parties au présent Protocole d’Accord conviennent de,
conclure des accords détaillés sur les matières ci - après:

28.1.

28.1.1. Un accord d’associés entre la MIBA et le Partenaire lequel
définira la structure de la Nouvelle Société y compris les,
modalités de fonctionnement de l’Assemblée Générale, du

Conseil de Gérance et du Comité de Gestion de la Nouvelle
Société; ‘ °

28.1.2. Le texte relatif à l’acte de cession pour le transfert par la ‘
MIBA à la Nouvelle Société, de l’ensemble des droits et titres
. . de’recherche et d’exploitation minières.

28.1.3. Les principes directeurs d’un accord de commercialisation
entre la Nouvelle Société et un sous-traitant éventuel ;

28.1.4. Les principes directeurs d’un accord de sous-traitance pour

les opérations minières entre la nouvelle société et un sous-
traitant éventuel ;

28.1.5. Les règles relatives aux transactions à effectuer entre la
Nouvelle Société et un Associé ou une de ses sociétés affiliées
(lesquelles règles se référeront aux mêmes conditions que
celles à prévoir en matière de modification aux statuts
requérant une majorité de 75% des votes) ;

8.1.6. l’'énumération des actes exigeant la majorité -

: re vote (75%);
, 28.1.7. Toutes autres affaires

28.2.

13

que les parties souhaitent régler entre
elles.

Au cas où les parties ne parviendraient pas à conclure les
accords détaillés dans le délai de 120 jours à compter de la
conclusion du présent Protocole d’Accord et à défaut de
Poursuivre de bonne foi les négociations relatives à tous les
aspects des accords détaillés restés en suspens, le présent
Protocole d’Accord cessera de produire ses effets.

Article 29 : Engagement d'exécution de bonne foi

Les parties s'engagent à exécuter de bonne foi toutes actions
en rapport avec le présent protocole et signeront tous
documents qui pourront être raisonnablement nécessaires en
vue d’exécuter les dispositions du présent Protocole d’Accord
et de leur donner plein effet ainsi qu'aux intentions des
parties, tgHles que manifestées par les présentes clauses.

Article 30 : Date d’Entrée en Vigueur

a —

De

Cosmas SHU

Le présent Protocole d’Accord entrera en vigueur à la date de
Son approbation par les organes compétents de la MIBA et du

Partenaire conformément aux dispositions de leurs statuts
respectifs.

Ainsi fait à Kinshasa, le 05 mai 2006.

Pour la MIBA Pour le Partenaire

nsieur HIREN BHANU
Directeur

iStrateur Directeur
Général Adjoint

